In a neglect proceeding, the mother appeals from an order of disposition of the Family Court, Queens County (Gallet, J.), dated March 15, 1983, which, after a dispositional hearing, adjudged the infant to be a neglected child within the meaning of article 10 of the Family Court Act and placed him with the respondent Commissioner of Social Services for a period not to exceed 18 months.
Order affirmed, without costs or disbursements.
Under the circumstances, it was not reversible error for the trial court to refuse to qualify the caseworker of the bureau of child welfare as an opinion witness on the issue of whether the child would be in danger if he was returned to his mother.
Furthermore, there was sufficient evidence to support the finding of neglect based on the mother’s history of chronic undifferentiated schizophrenia and the likelihood of incidents of decompensation. Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.